              Case 3:19-mj-04611-KSC Document 1 Filed 10/21/19 PageID.1 Page 1 of 13
-   AO 106 (Rev. 04/10) Application for a Search Warrant



                                          UNITED STATES DISTRICT                                   OUIRTocT 21 2019
                                                                        for the
                                                       Southern District of California               CLERK US DIS l HICl CUUH f
                                                                                                  SOUTHERN UIS I HICT OF CALlf-ORNIA
                                                                                                  BY                        mPUTY
                  In the Matter of the Search of                           )
             (Briefly describe the property to be searched
              or identify the person by name and address)

                           Motorola Moto X4
                                                                           )
                                                                           )
                                                                           )
                                                                                       Case No.    19MJ4611
                         IMEI: 356486081004872                             )
                                                                           )

                                                 APPLICATION FOR A SEARCH WARRANT
            I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
    penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
    property to be searched and give its location):

      See Attachment A, incorporated herein by reference.
    located in the             Southern               District of              California           , there is now concealed (identify the
    person or describe the property to be seized):
     See Attachment B, incorporated herein by reference


              The basis for the search under Fed. R. Crim. P. 4 l(c) is (check one or more):
                      M
                      evidence of a crime;
                      Mcontraband, fruits of crime, or other items illegally possessed;
                      ~ property designed for use, intended for use, or used in committing a crime;
                      0 a person to be arrested or a person who is unlawfully restrained.

              The search is related to a violation of:
                Code Section                                                         Offense Description
            21 U.S.C. § 952                            Importation of a Controlled Substance and Unlawful acts
            21 U.S.C. § 960

              The application is based on these facts:
            See attached Affidavit of HSI Special Agent Guillermo Diaz

               ~ Continued on the attached sheet.
               0 Delayed notice of        days (give exact ending date if more than 30 da s:                  ----
                                                                                                                            ) is requested
                 under 18 U.S.C. § 3103a, the basis of which is set forth o th attac a she t.




                                                                                             HSI Special Agent Guillermo Diaz
                                                                                                   Printed name and title

    Sworn to before me and signed in my presence.


    Date:       It)   /-i1 I Jo/
    City and state: San Diego, CA                                                           Honorable Judge Karen S. Crawford
                                                                                                   Printed name and title
            Case 3:19-mj-04611-KSC Document 1 Filed 10/21/19 PageID.2 Page 2 of 13




 1                                              AFFIDAVIT
 2              I, Guillermo Diaz, Special Agent with the United States Department of Homeland
 3 II Security (DHS), Immigration and Customs Enforcement (ICE), Homeland Security
 4 II Investigations (HSI), being duly sworn, hereby state as follows:
 5                                          INTRODUCTION
 6              1.     This affidavit supports an application for a warrant to search the following
 711 electronic devices:
                             Motorola Moto X4
 8
                             IMEI:356486081004872
 9                           (Target Device);
10
11   11
          as described in Attachment A (incorporated herein by reference), and seize evidence of
1211
          crimes, specifically, violations of Title 21, United States Code, Section(s) 952 and 960.
13
   II This search supports an investigation of Raul Salvador CUEVA MEZA for the crimes
 4
l II mentioned above. A factual explanation supporting probable cause follows.
15
                 2.    The Target Device was seized from a vehicle driven by CUEVA MEZA
16
          on July 31, 2019, at the time of his arrest at the San Ysidro, California Port of Entry
17
          (POE), as he attempted to smuggle cocaine into the United States. The Target Device
18
          is currently in the possession of the Department of Homeland Security and are presently
19
          stored at 880 Front Street, Suite 3200, San Diego, California, 92101.
20
                 3.    Based upon my experience and training, and all the facts and opinions set
21
          forth in this Affidavit, I believe that there is probable cause to believe that a search of
22   11
          the Target Device as described in Attachment A will produce evidence of the
23
          aforementioned crimes, as described in Attachment B.
24
                 4.    The information contained in this affidavit is based upon my experience
25
          and training, consultation with other federal, state, and local law enforcement agents.
26
          The evidence and information contained herein was developed from interviews and my
27
          review of documents and evidence related to this case. Because this affidavit is made
28
          for the limited purpose of obtaining a search warrant for the Target Device, it does not

                                                      1
          Case 3:19-mj-04611-KSC Document 1 Filed 10/21/19 PageID.3 Page 3 of 13




 1      contain all of the information known by me or other federal agents regarding this
 2      investigation, but only contains those facts believed to be necessary to establish
 3      probable cause. Dates, times, and amounts are approximate.
 4                               EXPERIENCE AND TRAINING
 5 II        5.      I am a law enforcement officer of the United States within the meaning of Title
 6 1118, United States Code, Section 2510(7), who is empowered by law to conduct
 7 II investigations of, and to make arrests for, offenses enumerated in Title 18, United States
 8 II Code, Section 2516. I am cross-designated and have the authority to conduct Title 21
 9 II investigations and enforcement activities. I have been involved with investigations for Title
10 1121 offenses and am familiar with the Interagency Cooperation Agreement between the U.S.
11 II Drug Enforcement Administration (DEA) and ICE. I am also a federal law enforcement
12 II officer within the meaning of Rule 41(a)(2)(C) of the Federal Rules of Criminal Procedure.
13 I am authorized under Rule 41(a) to make applications for search and seizure warrants and
14 to serve arrest warrants.
15           6.      I am a Special Agent (SA) with ICE, HSI, and have been so employed since
16 11 February 2011. My duties include, among others, investigating the trafficking of illicit
17 II controlled substances and the importation and distribution of illegal substances.
18 II        7.      I am a graduate of the Federal Law Enforcement Training Center at Glynco,
19 II Georgia where I received training in a wide-range of subject areas including narcotics
20 II trafficking.   Since graduating, I have participated in and conducted investigations of
21 II violations of various state and federal criminal laws, including unlawful possession with
22 II intent to distribute controlled substances, distribution of controlled substances, use of
23 II communication facilities to commit narcotics offenses, importation of controlled
24 II substances, and conspiracy to import, possess, and distribute controlled substances, all in
25 II violation of federal narcotics laws. These investigations resulted in arrests of individuals
26 II who imported, smuggled, received, and distributed controlled substances, including
27 II cocaine, heroin, methamphetamine, and marijuana.          Through these investigations, my
28 II experience and training, as well as discussing the methods and practices of narcotics

                                                   2
       Case 3:19-mj-04611-KSC Document 1 Filed 10/21/19 PageID.4 Page 4 of 13




 1 traffickers with numerous law enforcement officers and confidential sources, I have become
 2 familiar with the operations of drug trafficking organizations in the United States and
 3 Mexico.
 4         8.     I have also spoken with other agents about their experiences and the results of
 5 their investigations and interviews. I have become knowledgeable of the methods and
 6 modes of narcotics operations, including the methods of operation typically used by
 7 narcotics traffickers. I have learned that narcotics traffickers often require the use of one or
 8 more telephone facilities to negotiate times, places, schemes, and manners for importing,
 9 possessing, concealing, manufacturing, and distributing controlled substances and for
10 arranging the disposition of proceeds from the sale of controlled substances.
11         9.     Conspiracies involved in the smuggling and trafficking of narcotics generate
12 many types of evidence including, but not limited to, cellular phone-related evidence such
13 as voicemail messages referring to the arrangements of travel and payment, names,
14 photographs, text messaging, and phone numbers of co-conspirators. For example, based
15 on my training and experience, I have learned that load drivers smuggling controlled
16 substances across the border are often in telephonic contact with co-conspirators
17 immediately prior to and following the crossing of the load vehicle at which time they
18 receive instructions on how to cross and where and when to deliver the controlled
19 substances.
20         10.    Based upon my training and experience as a Special Agent, and consultations
21 with law enforcement officers experienced in narcotics trafficking investigations, and all
22 the facts and opinions set forth in this affidavit, I submit the following:
23         a.     Drug traffickers and their accomplices often will use cellular/mobile
24                telephones because they are mobile and they have instant access to telephone
                  calls, text, web, and voice messages.
25
26         b.     Drug traffickers and their accomplices often will use cellular/mobile
                  telephones because they are able to actively monitor the progress of their
27
                  illegal cargo while the conveyance is in transit.
28
           c.     Drug traffickers and their accomplices often will use cellular/mobile
                                                 3
          Case 3:19-mj-04611-KSC Document 1 Filed 10/21/19 PageID.5 Page 5 of 13



                     telephones because they can easily arrange and/or determine what time their
 1
                     illegal cargo will arrive at predetermined locations.
 2
              d.     Drug traffickers often will use cellular/mobile telephones to communicate
 3
                     with drivers, including to direct drivers to synchronize an exact drop off
 4                   and/or pick up time of their illegal cargo.
 5
              e.    Drug traffickers often will use cellular/mobile telephones to notify or warn
 6                  their accomplices of law enforcement activity to include the presence and
                    posture of marked and unmarked units, as well as the operational status of
 7
                    checkpoints and border crossings.
 8
 9
              f.    The use of cellular telephones by drug traffickers and their accomplices tends
                    to generate evidence that is stored on the cellular telephones, including but
10                  not limited to emails, text messages, photographs, audio files, videos, call
11                  logs, address book entries, IP addresses, social network data, and location
                    data.
12
              11.   Based upon my training and experience as a Special Agent, and
13
     " consultations with law enforcement officers experienced in narcotics trafficking
1411
        investigations, and all the facts and opinions set forth in this affidavit, I know that
15
   II cellular/mobile telephones can and often do contain electronic records, phone logs and
16 II contacts, vmce
                  . and text commumcat10ns,
                                      . .       an d d ata sueh as emai·1s, text messages, ch ats
17
     II and chat logs from various third-party applications, photographs, audio files, videos,
18
     II and location data. This information can be stored within disks, memory cards, deleted
1911
        data, remnant data, slack space, and temporary or permanent files contained on or in
20
     II the cellular/mobile telephone. Specifically, I know based upon my training, education,
21
     II and experience investigating these conspiracies that searches of cellular/mobile
22 ..
        telephones yields evidence:
23
24            a.    tending to indicate efforts to import cocaine or some other federally
                    controlled substances from Mexico into the United States;
25
26            b.    tending to identify accounts, facilities, storage devices, and/or services-
                    such as email addresses, IP addresses, and phone numbers-used to
27                  facilitate the importation of cocaine or some other federally controlled
28                  substances from Mexico into the United States;


                                                   4
       Case 3:19-mj-04611-KSC Document 1 Filed 10/21/19 PageID.6 Page 6 of 13



           C.     tending to identify co-conspirators, criminal associates, or others involved
 1
                  in importation of cocaine or some other federally controlled substances
 2                from Mexico into the United States;
 3
           d.     tending to identify travel to or presence at locations involved in the
 4                importation of cocaine or some other federally controlled substances from
                  Mexico into the United States, such as stash houses, load houses, or
 5
                  delivery points;
 6
           e.     tending to identify the user of, or persons with control over or access to,
 7
                  the target devices; and/or
 8
           f.     tending to place in context, identify the creator or recipient of, or establish
 9
                  the time of creation or receipt of communications, records, or data involved
10                in the activities described above.
11         12.    Based upon my training and experience, I am familiar with the ways in which
12 11 drug traffickers conduct their business, including the various means and methods by which
13 II drug traffickers import and distribute drugs; use cellular telephones, emails, and text
1411 messages to facilitate drug activity. I am also familiar with the ways in which drug traffickers
15 II conceal, convert, transmit, and transport their drug proceeds, including, without limitation,
16 11 the use of couriers to transport currency and proceeds, the use of third parties and nominees
17 II to purchase or to hold title to assets, the use of multiple vehicles as conveyances for drugs
18 II and drug proceeds, and the installation of false/hidden compartments ("traps") in those
19 II vehicles to covertly transport drugs and drug proceeds.
20         13.     I also know from training and experience that drug traffickers periodically
21 II change or "drop" their telephones and/or telephone numbers in an attempt to avoid law
22 II enforcement interception of their conversations. Moreover, it is my experience that narcotics
23 II distributors purposefully use multiple communication devices (for example, cellular
24 II telephones) to keep law enforcement from understanding the full scope of their own and/or
25 II their organization's illicit conduct, in the event that their communications are being
26 II intercepted. I also know that drug traffickers frequently use text messaging to communicate
27 11 with other traffickers in an effort to thwart law enforcement interception of communications.
28         14.    Through the course of my training, investigations, and conversations with other

                                                  5
          Case 3:19-mj-04611-KSC Document 1 Filed 10/21/19 PageID.7 Page 7 of 13




 1 II law enforcement personnel, I am aware that it is a common practice for narcotics smugglers
 2 11 to work in concert with other individuals and to do so by utilizing cellular telephones, pagers
 3 11 and portable radios to maintain communications with co-conspirators in order to further their
 4 II criminal activities. This is particularly true in cases involving distributional quantities of hard
 5 II narcotics. Narcotics smugglers and their organizations use cellular and digital telephones, in
 6 11 part, because these individuals believe law enforcement is unable to track the originating and
 7 11 destination phone numbers of calls placed to and from cellular and digital telephones.
 8 II         15.   Subscriber Identity Module (SIM) Cards also known as subscriber identity
 9 II modules are smart cards that store data for GSM cellular telephone subscribers. Such data
10 II includes user identity, location and phone number, network authorization data, personal
11 II security keys, contact lists and stored text messages. Much of the evidence generated by a
1211 smuggler's use of a cellular telephone would likely be stored on any SIM Card that has
1311 been utilized in connection with that telephone.
14
                          FACTS SUPPORTING PROBABLE CAUSE
15
16            16.   On July 31, 2019, at approximately 11 :06 A.M., CUEVA MEZA applied

17 for admission into the United States from Mexico at the San Ysidro, California Port of
18 Entry as the sole occupant and driver of a 1992 Chevy S-10 bearing California license
19 plates (the vehicle). CUEVA MEZA stated that he had nothing to declare. In primary,
20 a canine alerted to the dashboard area of the vehicle, and the vehicle was referred to the
21      secondary inspection area.

22            17.   In secondary, a Z-Portal scan revealed anomalies in the dashboard area of

23 the vehicle. A total of twelve packages weighing 14.32 kilograms (31.57 pounds) were
24 removed from the dashboard of the vehicle. The packages tested positive for cocaine.
25            18.   The vehicle, drugs, and the Target Device was seized.

26            19.   Post-arrest, CUEVA MEZA was advised of his Miranda rights and waived

27 them. CUEVA MEZA denied knowledge of the narcotics in the vehicle. CUEVA
28 MEZA stated that he was working and was paid to drive the vehicle to H Street in Chula

                                                    6
        Case 3:19-mj-04611-KSC Document 1 Filed 10/21/19 PageID.8 Page 8 of 13




 1 11 Vista, California. CUEVA MEZA stated that he was going to leave the car in Chula
 2 II Vista and return to Mexico. CUEVA MEZA is currently charged by information with
 3 II violating 21 U.S.C §§ 952 and 960.
 411       20.    Based upon my experience investigating drug smuggling, my training, and
 5 II my consultation with other investigators who have experience investigating drug
 6 II smuggling near the border, I understand that drug smugglers will seek to smuggle drugs
 7 II from Mexico into the United States by hiding the drugs in hidden compartments of cars,
 8 11 and in non-factory compartments (i.e., compartments that the manufacturer did not
 9 II design for ordinary use). Smugglers will then drive north from Mexico and seek to pass
10 II through POEs with the drugs undetected. When they arrive in the United States,
11 II smugglers often will take the drugs to a discreet location to transfer them to other people
12 II involved in the distribution chain who can then send the drugs to other locations for
13 downstream distribution.
14         21.    Given the facts surrounding CUEVA MEZA's arrest, and based upon my
15 II experience and training, as well as consultation with other law enforcement officers
16 II experienced in drug smuggling investigations, I submit that there is probable cause to
1711 believe that information relevant to the smuggling activities of CUEVA MEZA will be
18 II found in the Target Device. Such evidence could be in the form of communications,
19 II records, data (including but not limited to emails, text messages, other social messaging
20 II applications), photographs, audio files, videos, or location data.
21 II      22.    I also know that drug trafficking conspiracies require intricate planning
22 II and coordination to successfully evade detection. Based upon my professional training
23 II and experience, this planning and coordination often occurs days, weeks, or even
24 II months prior to the actual importation of the drugs into the United States. Additionally,
25 II co-conspirators are often unaware of a subject's arrest and will continue to attempt to
26 II communicate with the subject after the arrest to determine the whereabouts of valuable
27 II cargo, particularly in the hours following the arrest.     Therefore, I believe that the
28 II appropriate date range for the search of the Target Device is from April 30, 2019, up

                                                  7
       Case 3:19-mj-04611-KSC Document 1 Filed 10/21/19 PageID.9 Page 9 of 13




 1 llto and including July 31, 2019.
 2                                      METHODOLOGY
 3          23.   It is not possible to determine, merely by knowing the cellular/mobile
 4 II telephone's make, model and/or serial number, the nature and types of services to which
 5 the device is subscribed and the nature of the data stored on the device. Cellular/mobile
 6 devices today can be simple cellular telephones and text message devices, can include
 711 cameras, can serve as personal digital assistants and have functions such as calendars
 8 II and full address books and can be mini-computers allowing for electronic mail services,
 9 II web services and rudimentary word processing.               An increasing number of
10 II cellular/mobile service providers now allow for their subscribers to access their device
11 II over the internet and remotely destroy all of the data contained on the device. For that
12 II reason, the device may only be powered in a secure environment or, if possible, started
13 II in "flight mode" which disables access to the network. Unlike typical computers, many
14 II cellular/mobile telephones do not have hard drives or hard drive equivalents and store
15 II information in volatile memory within the device or in memory cards inserted into the
16 II device. Current technology provides some solutions for acquiring some of the data
17 II stored in some cellular/mobile telephone models using forensic hardware and software.
18 IIEven if some of the stored information on the device may be acquired forensically, not
19 II all of the data subject to seizure may be so acquired. For devices that are not subject to
20 II forensic data acquisition or that have potentially relevant data stored that is not subject
21 II to such acquisition, the examiner must inspect the device manually and record the
22 II process and the results using digital photography. This process is time and labor
23 II intensive and may take weeks or longer.
2411       24.    Following the issuance of this warrant, I will collect the subject
25 II cellular/mobile telephones and subject them to analysis. All forensic analysis of the
26 II data contained within the telephones and their memory cards will employ search
27 II protocols directed exclusively to the identification and extraction of data within the
28 II scope of this warrant.

                                                  8
     Case 3:19-mj-04611-KSC Document 1 Filed 10/21/19 PageID.10 Page 10 of 13




 1         25.    Based on the foregoing, identifying and extracting data subject to seizure
 2 II pursuant to this warrant may require a range of data analysis techniques, including
 3 II manual review, and, consequently, may take weeks or months.           The personnel
 4 II conducting the identification and extraction of data will complete the analysis within
 511 ninety (90) days, absent further application to this court.
 6

 7

 8
 9

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 9
     Case 3:19-mj-04611-KSC Document 1 Filed 10/21/19 PageID.11 Page 11 of 13




 1                                       CONCLUSION
 2         26.   Based on all of the facts and circumstances described above, there is
 3 II probable cause to conclude that CUEVA MEZA used the Target Device to facilitate
 4 II violations of Title 21, United States Code, Section(s) 952 and 960.
 5         27.   Because the Target Device was promptly seized during the investigation
 6 II of CUEVA MEZA's trafficking activities and have been securely stored, there is
 7 II probable cause to believe that evidence of illegal activities committed by CUEVA
 8 II MEZA and others continues to exist on the Target Device.
 9         24.   WHEREFORE, I request that the court issue a warrant authorizing law
1O II enforcement agents and/or other federal and state law enforcement officers to search
11 II the items described in Attachment A, and seize the items listed in Attachment B, using
12 II the methodology described above.
13
1411 I swear the foregoing is true and correct to the best of my knowledge and belief.
15
16
17
                                                     ma
                                            Guillermo Diaz
                                            Special Agent
18                                          Homeland Security Investigations
                                            Department of Homeland Security
19
20 II Subscribed and sworn to before me this   2/':Jrday of October, 2019.
21
22
23
24
           ~ l e Karen S. Crawford
25 II United States Magistrate Judge
26
27
28

                                                10
 Case 3:19-mj-04611-KSC Document 1 Filed 10/21/19 PageID.12 Page 12 of 13




                              ATTACHMENT A
                          PROPERTY TO BE SEARCHED

The following property is to be searched:

             Motorola Moto X 4
             IMEI:356486081004872
             (Target Device)

Pictured here:




Target Device is currently in the possession of the Department of Homeland Security
at 880 Front Street, Ste 3200, San Diego, California 92101.
 Case 3:19-mj-04611-KSC Document 1 Filed 10/21/19 PageID.13 Page 13 of 13



                                 ATTACHMENTB
                               ITEMS TO BE SEIZED

       Authorization to search the cellular/mobile telephones described in Attachment
A includes the search of disks, memory cards, deleted data, remnant data, slack space,
and temporary or permanent files contained on or in the cellular/mobile telephones for
evidence described below. The seizure and search of the cellular/mobile telephones
shall follow the search methodology described in the affidavit submitted in support of
the warrant.

       The evidence to be seized from the cellular/mobile telephones will be electronic
records, communications, and data such as emails, text messages, chats and chat logs
from various third-party applications, photographs, audio files, videos, and location
data, for the period of April 30, 2019, up to and including July 31, 2019:

      a.    tending to indicate efforts to import cocaine or some other federally
            controlled substances from Mexico into the United States;

      b.    tending to identify accounts, facilities, storage devices, and/or services -
            such as email addresses, IP addresses, and phone numbers - used to
            facilitate the importation of cocaine or some other federally controlled
            substances from Mexico into the United States;

      c.    tending to identify co-conspirators, criminal associates, or others involved
            in importation of cocaine or some other federally controlled substances
            from Mexico into the United States;

      d.    tending to identify Jravel to or presence at locations involved in the
            importation of cocaine or some other federally controlled substances from
            Mexico into the United States, such as stash houses, load houses, or
            delivery points;

      e.    tending to identify the user of, or persons with control over or access to,
            the Target Device; and/or

      f.    tending to place in context, identify the creator or recipient of, or establish
            the time of creation or receipt of communications, records, or data involved
            in the activities described above;

which are evidence of violations of Title 21, United States Code, Sections 952 and
960.
